Citation Nr: 1456798	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-27 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to February 4, 2010, for the award of service connection for a post-operative scar of the right forearm.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to January 2000.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which implemented the Board's April 2011 grant of service connection for a post-operative scar of the right forearm with an initial 10 percent rating and assigned an effective date of February 4, 2010.

The issue of entitlement to a disability rating in excess of 10 percent for a post-operative scar of the right forearm was raised by the record in September 2012, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  On April 21, 2006, the Veteran filed a claim for service connection for residuals of a right forearm fracture.

2.  The Veteran's entitlement to service connection for a post-operative scar of the right forearm arose prior to the Veteran's April 21, 2006, date of claim for service connection.


CONCLUSION OF LAW

The criteria for an effective date of April 21, 2006, but no earlier, for the award of service connection for a post-operative scar of the right forearm are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  VA must also notify the claimant of the information and evidence needed to substantiate and complete a claim, including the existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The Veteran must also be notified of the specific evidence he is to provide and what evidence VA will attempt to obtain.  VA additionally has a duty to assist claimants in obtaining evidence needed to substantiate claims.  That duty includes obtaining all relevant evidence adequately identified in the record and, in some cases, providing VA examinations.  38 U.S.C.A. § 5103A (West 2014).

In the current appeal there is no issue as to providing an appropriate application form or completeness of the application.  Once service connection is granted, the claim is substantiated and further notice as to the effective date and rating element is not required.  Therefore, as entitlement to service connection for a post-operative scar of the right forearm has been granted and the Veteran is seeking an earlier effective date for the award of service connection, further notice regarding the effective date is not required.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, VA has satisfied the duty to notify.

With respect to the duty to assist, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would result in a more favorable determination, as the outcome of the claim depends on the dates of receipt by VA of relevant submissions from the Veteran.

The pertinent evidence of record includes statements from the Veteran, service medical records, and VA treatment records.  The Veteran has not indicated that relevant evidence exists that has not been associated with the claims folder.  All appropriate due process concerns have been satisfied.  38 C.F.R. § 3.103 (2014).  The Veteran has been afforded the opportunity to present evidence and argument in support of his claim, and he has retained the services of a representative.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Earlier Effective Date

The Veteran contends that he is entitled to an effective date of April 21, 2006, for the grant of service connection for a post-operative scar of the right forearm.  The Board disagrees for the following reasons.

The Veteran submitted a claim for service connection for residuals of a right forearm fracture on April 21, 2006.  In April 2011, the Board granted the Veteran a separate 10 percent evaluation for a post-operative scar of the right forearm.  In May 2011, the RO issued a rating decision assigning an effective date of February 4, 2010 to the Veteran's award of service connection, which corresponds to the date of the Veteran's most recent VA examination.  These facts are not in dispute.

With a date of claim of April 21, 2006 established, the Board will next turn to the question of whether the Veteran is entitled to an earlier effective date than February 4, 2010, for the award of service connection for a post-operative scar of the right forearm.  

Generally, if, as in the instant case, the claim is received more than one year from separation from service, the effective date is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2014); 38 C.F.R. § 3.400(b)(2) (2014).  The remaining question in this case, then, is when entitlement to service connection for a post-operative scar of the right forearm arose.

The Veteran's service treatment records indicate that the Veteran sustained a fracture of the mid-radius of the right forearm in 1996 while playing football in service.  The Veteran underwent surgery in September 1996 to repair this fracture, and he had a plate and seven screws installed in his right forearm.  The Veteran sustained a scar as a result of this surgery.  The Veteran's post-operative scar of the right forearm thus arose in September 1996.

However, the compensable rating that the Veteran has received for the scar is based on a finding that the scar was painful, which was made for the first time at the Veteran's February 2010 VA examination.  It was this determination that the scar was painful that led to the assignment of a compensable rating, not merely the fact that the Veteran had a scar. 

The issue is thus whether it was shown that the Veteran's scar was painful earlier than 2010.  

Reviewing the Veteran's statements in his claim, notice of disagreement, and substantive appeal, there is no allegation on his part that his forearm scar was painful.  Likewise there were two VA examinations provided during the course of the Veteran's appeal, but earlier than 2010, during which the Veteran's scar was discussed.  However, on neither occasion was it suggested that the Veteran's scar was tender or painful.

Specifically, at a VA examination in October 2006, the examiner described the scar as healed, with decreased sensation over the entire scar.  The sensation was decreased to both light touch and to pinprick.  As such, a painful scar was not identified on examination.

Likewise, at a VA examination in March 2008, the examiner noted that the Veteran had a well-healed, nontender surgical scar.

As such, on neither occasion prior to 2010 was the Veteran's forearm scar found to be painful.

The Veteran and his representative have both argued that the effective date should be the date of claim, but as discussed the appropriate effective date is the later of date of claim and date of entitlement.  Here, the date of entitlement, when the Veteran's scar was first shown to be painful, occurred after the date of claim.  As such, the date of entitlement must serve as the effective date in this case. 

Accordingly, there is no factual or legal basis for effective date earlier than February 4, 2010 for the grant of a compensable rating for the Veteran's forearm scar. 


ORDER

An effective date prior to February 4, 2010, for the award of service connection for a post-operative scar of the right forearm is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


